Weltner, Justice,
dissenting.
The majority acknowledges that within a period of less than three years, Ross sold at retail asphalt manufactured by it for a total sales price of $626,000. Yet, the majority finds that “[tjhe facts here do not support the conclusion that Ross engages in the business of manufacturing asphalt for sale. Less than ten percent of the asphalt it makes is eventually sold at retail.” Opinion, pp. 326-27.
The statute contains no de minimis exception to the provisions of OCGA § 48-8-39 (b) (Code Ann. § 91A-4508) — if, indeed, sales totalling nearly two-thirds of a million dollars might be deemed as insignificant.
Unquestionably, Ross processes industrial materials for sale, and regularly uses its products in its own endeavors. Accordingly, “the use shall be deemed a retail sale as of the time the article is first used by him and its fair market value at the time shall be deemed the sale price of the article.” OCGA § 48-8-39 (b) (Code Ann. § 91A-4508).
It is stipulated that Ross paid sales tax upon raw materials purchased by it. That, however, is no cause for granting the exemption which the majority accords to Ross, as dual operators are entitled to purchase goods free of sales tax under a certificate of exemption. Rules and Regulations of the State of Georgia § 560-12-1-.17 (3).
What happens in the next case — when sales are 11% of production, or 18%, or 23 %? What happens when sales (as in this case) are 9% of production, but achieved through aggressive marketing?
I am authorized to state that Presiding Justice Marshall and Justice Bell concur in this dissent.